Title: To James Madison from William C. C. Claiborne, 10 April 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


10 April 1804, New Orleans. “Last Sunday I made a visit to the Convent in this City and was received by the Nuns with every mark of respect.
“To an affectionate and complimentary Address, which was presented me, I returned an answer a Copy of which is enclosed.
“I am much pleased with this institution; the Nuns have uniformly supported the most amiable character and the education of female youth is conducted by them with care and judg’ment.
“I consider these venerable ladies as very useful members of Society, and I feel very Solicitous for their happiness and welfare.”
 